Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is a first action on the merits (FAOM) to this instant application filed on 15 January 2020 in which claims 1-20 are pending. Claims 1 and 20 are independent. Claims 2-19 are dependent.

Foreign Priority Acknowledged
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 




Rejection under 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-6, 12-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Stemmer (US-8,461,840-B2).
Claim No
Claim feature
Prior art
Stemmer (US-8,461,840-B2)

1
A method for readout-segmented magnetic resonance imaging (MRI) of an examination object using an MRI system including an MRI scanner and a controller, k-space being acquired in a plurality of segments along a readout direction using a parallel imaging (PI)
technique, the method comprising:




acquiring, using the MRI system, k-space in a first segment of the plurality of segments, k-space in the first segment being undersampled with a first acceleration factor;







acquiring, using the MRI system, k-space in a second segment of the plurality of segments, k-space in the second segment being undersampled with a second acceleration factor different from the first acceleration factor; and


generating, by the MRI system, an MR image of the examination object based at least on k-space acquired in the first segment and the second segment.

Stemmer discloses a method as claimed when it discloses RO-segmented MRI, cf. Fig. 4 and 5 in Stemmer.

Parallel imaging (see “parallel acquisition” in the title).

Plurality of segments (cf. 301, 302 in Fig. 4).



First segment (cf. 301, in Fig. 4).
Stemmer undersamples acquisition (cf. abstract and also throughout the text in Stemmer where undersample acquisition can be found).
First acceleration factor (see the discussion of acceleration factor A in col 11, ll-5-20 where Stemmer describes acceleration factor A = 2).


Second segment (cf. 302, in Fig. 4).
Acceleration factor A=1






Stemmer generates an image as claimed.
2
The method according to claim l, wherein:
k-space in the first segment is acquired with a first echo spacing; and




3
The method according to claim 2, wherein a ratio of the first echo spacing and the second
echo spacing is the same as a ratio of the first acceleration factor and the second acceleration factor.

See col. 10 and ll 46-67 in Stemmer where the claimed feature can be found.
4
The method according to claim l, wherein:
the first segment includes a first segment width in the readout direction; and the second segment includes a second segment width in the readout direction, the first segment width being different from the second segment width.

See Fig. 4 in Stemmer.
5
The method according to claim 4, wherein a ratio of the first segment width and the second segment width is the same as a ratio of the first acceleration factor and the second acceleration factor.

See d2=A×d1 in col 10. Lin. 62 in Stemmer, where A is the acceleration factor, d1 and d2 may be proportional to the claimed width cf. Fig. 4.
6
The method according to claim l, wherein more k-space data points are acquired per echo in a segment of the first and second segments with a higher acceleration factor of the first and second acceleration factors.

Stemmer meets the claim because the acceleration factor A cannot be understood to limited to 2 as discussed in the exemplary embodiments, i.e. the acceleration factor can be more than 2. 



12
The method according to claim l, wherein the readout-segmented MR imaging method is
a readout-segmented echo-planar imaging (EPI) method.

Stemmer meets claim 12, see EPI is discussed throughout the text in Stemmer and also see Fig. 4..
13
The method according to claim l, wherein the readout-segmented MR imaging method is
a diffusion-weighted MR imaging method.

Stemmer meets claim 13, see DW imaging col. 11, lin 58.
14
The method according to claim l, wherein the parallel imaging technique is a Partially
Parallel Acquisition (PPA) technique.

Stemmer discloses PPA when it discusses GRAPPA.
15
The method according to claim 14, wherein the PPA technique is a GeneRalized
Autocalibrating Partially Parallel Acquisition (GRAPPA) technique.

Stemmer meets claim 15, see discussion of GRAPPA in Stemmer.
16



A non-transitory computer-readable storage medium with an executable program stored thereon, that when executed, instructs a processor to perform the method of claim l.

Stemmer meets claim 17 as it describes a computer implemented system, see computer-readable medium 40. 
18
A computer program product having a computer program which is directly loadable into
a memory of the controller of the MRI system, when executed by the controller, causes
the magnetic resonance tomography system to perform the method as claimed in claim l.

Stemmer meets claim 18.
19
A magnetic resonance (MR) imaging system configured for readout-segmented MR
imaging of an examination object, k-space being acquired in a plurality of segments
along a readout direction using a Parallel Imaging (PI) technique, the MR imaging system comprising a controller configured to perform the method according to claim l.

Stemmer meets claim 19.
20
 A magnetic resonance (MR) imaging system configured for readout-segmented MR
imaging of an examination object, k-space being acquired in a plurality of segments along a readout direction using a Parallel Imaging (PI) technique, the MR imaging system
comprises:

a MR scanner configured to acquire MR image data from the examination object; and

a controller including a memory and at least one processor, the memory containing
instructions to be executed by the at least one processor, wherein when executing the
instructions, the processor is configured to:
acquire k-space in a first segment of the plurality of segments, k-space in the first
segment being undersampled with a first acceleration factor;

acquire k-space in a second segment of the plurality of segments, k-space in the
second segment being undersampled with a second acceleration factor different from
the first acceleration factor; and

MR image of the examination object based on k-space acquired in the first segment and the second segment.


See treatment of claim 1 above and also see Fig. 1 in Stemmer.







Allowable Subject Matter
Claims 7-11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER, PhD
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852